Appeal from order, Supreme Court, New York County, entered on December 11,1979, granting summary judgment in favor of the defendants and dismissing the complaint, unanimously dismissed, without costs and without disbursements. Appellants having been granted leave to replead and having done so, this appeal is moot. (Halmar Distrs. Corp. v Approved Mfg. Corp., 49 AD2d 841.) Had we reached the merits, we would have affirmed. (Thornton v Roosevelt Hosp., 47 NY2d 780; Rosenberg v Johns-Manville Sales Corp., 78 AD2d 784.) Concur — Birns, J. P., Sullivan, Markewich, Silverman and Yesawich, JJ.